Citation Nr: 0403679	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury, to include traumatic arthritis.

2.  Entitlement to service connection for residuals of a left 
wrist injury, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from August 1977 to May 
1985.  The case comes before the Board of Veterans' Appeals 
(Board) by means of rating decisions rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
on appeal.

The Board notes that medical records identified by the 
veteran have not yet been requested by the RO.  Specifically, 
the veteran submitted an "Authorization and Consent to 
Release Information to the Department of Veterans Affairs" 
(VA Form 21-4142) in August 2002 for the Trover Clinic in 
Madisonville, Kentucky.  Inasmuch as the veteran has 
indicated that these records may contain pertinent evidence 
in support of his claims, such treatment records should be 
requested and associated with the claims folder.  

Moreover, in an August 2002 statement, the veteran indicated 
that his employer, Goodyear Tire and Rubber Company, had made 
a determination that his left wrist injuries were considered 
"100% work related."  Any official decision or paperwork 
undertaken by this employer should also be associated with 
the claims folder.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

1.  Ask the veteran to identify all 
health care providers who have treated 
him for his left or right wrist 
disorders.  Then, request treatment 
records from all sources identified by 
the veteran which are not already of 
record.  This should include the Trover 
Clinic for all treatment from 1958 to 
1977, from 1985 to 1992, and from 2000 
to the present.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be 
fully documented.  If any records are 
not obtained, inform the appellant of 
this fact, including what efforts were 
made to obtain the records.  Also inform 
the appellant what further action, if 
any, will be taken with respect to his 
claims for compensation.  Allow an 
appropriate period of time to respond.

2.  Ask the veteran to provide copies of 
any accident report, disability 
determinations, and/or relevant 
paperwork related to a left wrist injury 
incurred at work from Goodyear Tire and 
Rubber Company.

3.  Take any additional actions needed to 
comply with the Veterans Claims 
Assistance Act, including judicial 
precedent such as Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Pelegrini v. 
Principi, U.S. Vet.App. No. 01-944 
(January 13, 2004).  

4.  Then re-adjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This case must be afforded expeditious treatment.

	                  
_________________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


